In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-06-496 CR

____________________


BRIAN KEITH MELONSON, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the Criminal District Court
Jefferson County, Texas

Trial Cause No. 97091




MEMORANDUM OPINION
	Brian Keith Melonson was convicted and sentenced on an indictment for aggravated
robbery.  Melonson filed a notice of appeal on November 1, 2006.  The trial court entered
a certification of the defendant's right to appeal in which the court certified that this is a plea-bargain case and the defendant has no right of appeal.  See Tex. R. App. P. 25.2(a)(2).  The
trial court's certification has been provided to the Court of Appeals by the district clerk.

	On November 8, 2006, we notified the parties that the appeal would be dismissed
unless an amended certification was filed within thirty days of the date of the notice and
made a part of the appellate record.  See Tex. R. App. P. 37.1.  The record has not been
supplemented with an amended certification.
	Because a certification that shows the defendant has the right of appeal has not been
made part of the record, the appeal must be dismissed.  See Tex. R. App. P. 25.2(d).
Accordingly, we dismiss the appeal for want of jurisdiction.
	APPEAL DISMISSED.

							_____________________________
								CHARLES KREGER
									  Justice

Opinion Delivered December 20, 2006
Do Not Publish

Before McKeithen, C.J., Kreger and Horton, JJ.